Libbet, J.
This action is brought to recover for the plaintiff’s labor for the defendant, and money loaned to him at various times between the first of January, 1871, and May, 1884. The case comes here on the testimony of the plaintiff alone, from which it appears that in January, 1871, she and the defendant, by mutual agreement, commenced living together as husband and wife, without being lawfully married, and continued to live in that relation till May, 1884, when the defendant left her and married another woman. During all the time they lived together they held themselves out to their relatives, friends and the public, as husband and wife. As the fruit of their unlawful union, they had a son born to them in the early part of 1872. All the services rendered by the plaintiff were rendered in keeping house as the defendant’s wife, and not as his servant. Nothing was said about pay. No pay was expected by the plaintiff. She says, " we agreed to keep house as man and wife "as man and wife that were lawfully married.” They both labored, and their earnings were used to pay their family expenses. She says, "The money that I turned in was used to pay bills. The money that he earned was turned in : when I wanted a dollar I had it. He always had the money. If I wanted it I always asked him for it.”
Question. "You did not consider this money loaned?”
Answer. "No, sir; it was turned in just as if I had been his wife.”
Question. "At that time, did you have any expectation of receiving any money?”
Answer. " Nothing only this way : I expected to spend my days with him, no other way.”
The only contention is whether upon these facts the law will imply a promise to pay for the labor performed by the plaintiff, *165or for the money she earned and delivered to the defendant for the purposes stated by her.
The parties were living together in violation of the principles of morality and chastity as well as, of the positive law of the state; a relation to which the court can lend no sanction. The services rendered, as well as the money furnished, were in furtherance, and for the continuation of that unlawful relation. The law will imply do promise to pay for either. If there had been an express promise for such a purpose, the court would not enforce it. White v. Buss, 3 Cush. 448 ; Gilmore v. Woodcock, 69 Maine, 118.
But the evidence repels any idea of a promise, either express or implied.

Plaintiff nonsuit.

Peters, C. J., Walton, Virgin, Poster and Haskell, JJ., concurred.